                                UNITED STATES DISTRICT COURT                                            JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 19-7472-JFW(JPRx)                                          Date: September 10, 2019

Title:        James Allen -v- Antonio Guterres, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                   None Present
              Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                  None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           COUNTY SUPERIOR COURT

        On August 28, 2019, Plaintiff James Allen of the Gregoline family (“Plaintiff”) filed a Notice of
Removal to United States District Court (“Notice of Removal”). Based on the allegations in the
Notice of Removal, the attachments to the Notice of Removal, and the civil cover sheet, it appears
that Plaintiff is attempting to remove an action he filed in Los Angeles County Superior Court (Case
No. BS174030). However, it is well established that only a defendant, and not a plaintiff, can
remove an action to federal court. See Progressive West Insurance Company v. Preciado, 479
F.3d 1014, 1017 (9th Cir. 2007) (affirming district court where “[t]he district court remanded this
action on the ground that a plaintiff/cross-defendant . . . is not a ‘defendant’ for purposes of the
federal removal statutes and therefore cannot remove an action to federal court.”), citing Shamrock
Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941) (interpreting the provision allowing an action to be
removed “by defendant or defendants” in former removal statute 28 U.S.C. § 71 as precluding a
plaintiff/cross-defendant from removing an action on the basis of a counterclaim); see also 28
U.S.C. § 1441(a). Accordingly, this action is REMANDED to Los Angeles County Superior Court.




         IT IS SO ORDERED.




                                              Page 1 of 1                          Initials of Deputy Clerk sr
